DETAILED ACTION
Acknowledgements
This Office Action is in response to Applicant’s response filed on 3/1/21.
The Examiner notes that citations to United States Patent Application Publication paragraphs are formatted as [####], #### representing the paragraph number.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Status of Claims
Claims 1-2, 4-9, 11-15, 17-20 are currently pending.
Claims 15, 17-20 are withdrawn.
Claims 1-2, 4-9, 11-14 are rejected as set forth below.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/536,275, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Specifically, the Specification of ‘275 fails to disclose the claimed subject matter of: receiving, from the consumer system, the master credential and a selection of a banking application or a wallet application from the at least one banking application and/or wallet application; and authenticating, with the OCWE system, the consumer system based on the master credential and the selected banking application or wallet application, wherein authenticating the consumer system comprises: authenticating the consumer system based on the master credential; identifying an individual credential corresponding to the selected banking application or wallet application in response to authenticating the consumer system based on the master credential; and authenticating the consumer system based on the identified individual credential.

Response to Arguments	
Claim Rejections - 35 U.S.C. § 112, First Paragraph
Applicant’s arguments with respect to claim(s) 3, 10 have been fully considered are persuasive. The rejection (and corresponding rejections to its dependent claims, if applicable) is withdrawn.

Claim Rejections - 35 U.S.C. § 103
Applicant’s arguments with respect to claims 1-2, 4-9, 11-14 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.


	




	



	
	

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 4-9, 11-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over United States Patent Application Publication No. 2012/0030066 to Stringfellow in view of United States Patent Application Publication No. 2009/0307139 to Mardikar.
As per claims 1, 8, Stringfellow teaches:
registering, with an open commerce wallet exchange (OCWE) system comprising at least one processor, a plurality of banking payment instruments and/or wallet payment instruments, wherein each banking payment instrument and/or wallet payment instrument is associated with at least one individual credential; ([0050] – [0052], [0061]; The list of payment instruments are registered with the trusted intermediary system 10. Each payment instrument and it’s issuing bank has its own individual credential.)
associating, with the OCWE system, a master credential with the plurality of banking payment instruments and/or wallet payment instruments; ([0057] – [0062]; A username/password is associated with access to the list of payment instruments.)
receiving, with the OCWE system, a request from the merchant system to invoke the OCWE system to receive personal data corresponding to the consumer, the request communicated from the merchant system in response to the merchant system receiving a purchase request comprising an indication that the consumer operating the consumer system desires to utilize the OCWE system to complete a transaction corresponding to the purchase request, the purchase request configured to cause the merchant system to invoke the OCWE system; ([0046] – [0047]; The user initiates checkout using the online merchant system, which then transmits a payment authorization request message to the trusted intermediary system 10)
in response to receiving a request to invoke the OCWE system from the merchant system, determining, by the OCWE system, at least of banking payment instrument and/or wallet payment instrument registered with the OCWE system; ([0046] - [0047]; The list of payment instruments are retrieved.)
communicating, with the OCWE system to the consumer system, a request for personal data; receiving, from the consumer system, the master credential and a selection of a banking payment instrument or a wallet payment instrument from the at least one banking payment instrument and/or wallet payment instrument; and authenticating, with the OCWE system, the consumer system based on the master credential and the selected banking payment instrument or wallet payment instrument. ([0046] – [0047]; The trusted intermediary system 10 transmits a login URL to the user. The user is then authenticated according to the login credentials and the selected payment method.)
Stringfellow does not explicitly teach, but Mardikar teaches:
registering, with an open commerce wallet exchange (OCWE) system comprising at least one processor, a plurality of banking applications and/or wallet applications stored on a consumer system operated by a consumer by associating each application of the plurality of banking applications and/or wallet applications with at least one individual credential in at least one database; ([0008] – [0017], [0019], “The Trusted Service Manager (TSM), in particular, brings trust and convenience to the complex, multi-player NFC ecosystem. The TSM role includes providing a single point of contact for the SPs, e.g., banks, to access their respective customer bases through the MNOs, and to secure download and lifecycle management for mobile NFC applications on behalf of the SPs.”; [0047], “When a transaction, for example a financial transaction using NFC service application 217 of an NFC enabled client device 130, is made via a payment service provider 140 such as PayPal, the service provider 140 receives signature information in the form of, for example, a X.509 certificate. X.509 is an ITU-T standard for a public key infrastructure (PKI) for single sign-on and Privilege Management Infrastructure (PMI). This X.509 signature information is typically maintained for each registered user of the service provider 140.”) 
One of ordinary skill in the art would have recognized that applying the known technique of Mardikar to the known invention of Stringfellow would have yielded predictable results and resulted in an improved invention. It would have been  to register and utilize banking/wallet applications instead of just banking/wallet payment instruments and associating each banking/wallet application with at least one individual credential results in an improved invention because applying said technique leverages the security benefits involved with protecting personal data inside mobile applications, thus improving the overall security of the invention (Mardikar, [0018]).
As per claims 2, 9, Stringfellow teaches:
causing the consumer system to communicate personal data to the merchant system in response to authenticating the consumer system; ([0046] – [0047])
Rackley teaches:
a plurality of banking applications and/or wallet applications; ([0251] – [0252], [0372])
As per claims 4, 11, Rackley teaches:
causing the consumer system to display a user interface comprising a list of the at least one banking application and/or wallet application; (Figure 19, [0251] – [0252], [0372])
As per claims 5, 12, Rackley teaches:
causing the consumer system to display a user interface prompting the consumer to input or select the personal data in response to the consumer selecting the selected banking application or wallet application from the list; (Figure 19, [0251] – [0252], [0372])
As per claims 6, 13, Stringfellow teaches:
wherein the OCWE system communicates with the merchant system using an OCWE protocol; ([0084], [0086])
As per claims 7, 14, Stringfellow teaches:
wherein the consumer system comprises an OCWE module, and wherein the OCWE system communicates with the consumer system via the OCWE module; ([0084], [0086])


Conclusion	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
United States Patent No. 8,880,434 to Bemmel discloses a system and method is provided for authorizing a payment for a point of sale transaction by authenticating the user of a mobile device, such as a mobile phone. The present invention authenticates the consumer and verifies that he is authorized to conduct a transaction at the point of sale by means of the consumer's mobile device. In particular, the disclosures herein teach, in part, a method for enrolling the consumer in such a mobile payment system, wherein the method comprises receiving registration information (including, for example, a mobile phone number) from the consumer through an online connection such as a website, generating an electronic wallet for the consumer containing the registration information, establishing a voice connection with the consumer's mobile device (i.e., associated with the mobile phone number), capturing a voice sample from the consumer; and storing the voice sample in association with the mobile phone number for biometric authentication purposes.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY HUANG whose telephone number is (408)918-9799.  The examiner can normally be reached on 9:00a - 5:30p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 5712701492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/JAY HUANG/Primary Examiner, Art Unit 3685